*521ORDER
The Disciplinary Review Board on June 7, 1996, having filed with the Court its decision concluding that GEORGE J. MAN-DLE, JR., of LINDEN, who was admitted to the bar of this State in 1970, should be reprimanded for misconduct including gross neglect in four matters, combining to form a pattern of neglect, failure to act with reasonable diligence and promptness in representing a client in all four matters, and failure to cooperate with the ethics authorities, all in violation of RPC 1.1, RPC 1.3 and RPC 8.1(b);
And the Disciplinary Review Board further concluding that respondent should practice under the supervision of a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is hereby reprimanded; and it is further
ORDERED that respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*522ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution- of this matter.